
	
		II
		112th CONGRESS
		2d Session
		S. 2048
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  tax treatment of certain life insurance contract transactions, and for other
		  purposes.
	
	
		1.Tax reporting for life
			 settlement transactions
			(a)In
			 generalSubpart B of part III
			 of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:
				
					6050X.Returns
				relating to certain life insurance contract transactions
						(a)Requirement of
				reporting of certain payments
							(1)In
				generalEvery person who acquires a life insurance contract or
				any interest in a life insurance contract in a reportable policy sale during
				any taxable year shall make a return for such taxable year (at such time and in
				such manner as the Secretary shall prescribe) setting forth—
								(A)the name,
				address, and TIN of such person,
								(B)the name,
				address, and TIN of each recipient of payment in the reportable policy
				sale,
								(C)the date of such
				sale,
								(D)the name of the
				issuer of the life insurance contract sold and the policy number of such
				contract, and
								(E)the amount of
				each payment.
								(2)Statement to be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under this
				subsection shall furnish to each person whose name is required to be set forth
				in such return a written statement showing—
								(A)the name,
				address, and phone number of the information contact of the person required to
				make such return, and
								(B)the information
				required to be shown on such return with respect to such person, except that in
				the case of an issuer of a life insurance contract, such statement is not
				required to include the information specified in paragraph (1)(E).
								(b)Requirement of
				reporting of seller's basis in life insurance contracts
							(1)In
				generalUpon receipt of the statement required under subsection
				(a)(2) or upon notice of a transfer of a life insurance contract to a foreign
				person, each issuer of a life insurance contract shall make a return (at such
				time and in such manner as the Secretary shall prescribe) setting forth—
								(A)the name,
				address, and TIN of the seller who transfers any interest in such contract in
				such sale,
								(B)the investment in
				the contract (as defined in section 72(e)(6)) with respect to such seller,
				and
								(C)the policy number
				of such contract.
								(2)Statement to be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under this
				subsection shall furnish to each person whose name is required to be set forth
				in such return a written statement showing—
								(A)the name,
				address, and phone number of the information contact of the person required to
				make such return, and
								(B)the information
				required to be shown on such return with respect to each seller whose name is
				required to be set forth in such return.
								(c)Requirement of
				reporting with respect to reportable death benefits
							(1)In
				generalEvery person who makes a payment of reportable death
				benefits during any taxable year shall make a return for such taxable year (at
				such time and in such manner as the Secretary shall prescribe) setting
				forth—
								(A)the name,
				address, and TIN of the person making such payment,
								(B)the name,
				address, and TIN of each recipient of such payment,
								(C)the date of each
				such payment, and
								(D)the amount of
				each such payment.
								(2)Statement to be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under this
				subsection shall furnish to each person whose name is required to be set forth
				in such return a written statement showing—
								(A)the name,
				address, and phone number of the information contact of the person required to
				make such return, and
								(B)the information
				required to be shown on such return with respect to each recipient of payment
				whose name is required to be set forth in such return.
								(d)DefinitionsFor
				purposes of this section:
							(1)PaymentThe
				term payment means the amount of cash and the fair market value of
				any consideration transferred in a reportable policy sale.
							(2)Reportable
				policy saleThe term reportable policy sale has the
				meaning given such term in section 101(a)(3)(B).
							(3)IssuerThe
				term issuer means any life insurance company that bears the risk
				with respect to a life insurance contract on the date any return or statement
				is required to be made under this section.
							(4)Reportable
				death benefitsThe term reportable death benefits
				means amounts paid by reason of the death of the insured under a life insurance
				contract that has been transferred in a reportable policy
				sale.
							.
			(b)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 6050W the following new
			 item:
				
					
						Sec. 6050X. Returns relating to
				certain life insurance contract
				transactions.
					
					.
			(c)Conforming
			 amendments
				(1)Subsection (d) of
			 section 6724 of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 or at the end of clause (xxiv) of paragraph (1)(B), by striking
			 and at the end of clause (xxv) of such paragraph and inserting
			 or, and by inserting after such clause (xxv) the following new
			 clause:
						
							(xxvi)section 6050X
				(relating to returns relating to certain life insurance contract transactions),
				and
							,
				and
					(B)by striking
			 or at the end of subparagraph (GG) of paragraph (2), by striking
			 the period at the end of subparagraph (HH) of such paragraph and inserting
			 , or, and by inserting after such subparagraph (HH) the
			 following new subparagraph:
						
							(II)subsection
				(a)(2), (b)(2), or (c)(2) of section 6050X (relating to returns relating to
				certain life insurance contract
				transactions).
							.
					(2)Section 6047 of
			 such Code is amended—
					(A)by redesignating
			 subsection (g) as subsection (h),
					(B)by inserting
			 after subsection (f) the following new subsection:
						
							(g)Information
				relating to life insurance contract transactionsThis section
				shall not apply to any information which is required to be reported under
				section 6050X.
							,
				and
					(C)by adding at the
			 end of subsection (h), as so redesignated, the following new paragraph:
						
							(4)For provisions
				requiring reporting of information relating to certain life insurance contract
				transactions, see section
				6050X.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to—
				(1)reportable policy
			 sales after December 31, 2012, and
				(2)reportable death
			 benefits paid after December 31, 2012.
				2.Clarification of
			 tax basis of life insurance contracts
			(a)In
			 generalParagraph (1) of section 1016(a) of the Internal Revenue
			 Code of 1986 is amended by striking subparagraph (A) and all that follows and
			 inserting the following:
				
					(A)for—
						(i)taxes or other
				carrying charges described in section 266; or
						(ii)expenditures
				described in section 173 (relating to circulation expenditures),
						for
				which deductions have been taken by the taxpayer in determining taxable income
				for the taxable year or prior taxable years; or(B)for mortality,
				expense, or other reasonable charges incurred under an annuity or life
				insurance
				contract;
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 transactions entered into after August 25, 2009.
			3.Exception to
			 transfer for valuable consideration rules
			(a)In
			 generalSubsection (a) of section 101 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(3)Exception to
				valuable consideration rules for commercial transfers
						(A)In
				generalThe second sentence of paragraph (2) shall not apply in
				the case of a transfer of a life insurance contract, or any interest therein,
				which is a reportable policy sale.
						(B)Reportable
				policy saleFor purposes of this paragraph, the term
				reportable policy sale means the acquisition of an interest in a
				life insurance contract, directly or indirectly, if the acquirer has no
				substantial family, business, or financial relationship with the insured apart
				from the acquirer's interest in such life insurance contract. For purposes of
				the preceding sentence, the term indirectly applies to the
				acquisition of an interest in a partnership, trust, or other entity that holds
				an interest in the life insurance
				contract.
						.
			(b)Conforming
			 amendmentParagraph (1) of section 101(a) of the Internal Revenue
			 Code of 1986 is amended by striking paragraph (2) and inserting
			 paragraphs (2) and (3).
			(c)Effective
			 dateThe amendments made by this section shall apply to transfers
			 after December 31, 2012.
			
